I cannot agree with the majority that the school board, by its resolution, or otherwise, accepted the work as completing or even as substantially completing the contract. The request of the contractor was only that the completed portion be accepted. The report of the architect recognized that the sprinkler portion of the work was not completed (which was a substantial part of the work provided for in the contract), and the recommendation of acceptance was clearly intended to apply only to what work was completed. The resolution of the board should be read in connection with the request and the recommendation, and when so read, it must be construed as accepting only the completed portion of the work. In my opinion the majority has unduly extended the rule of Union High School District No. 400 v.Pacific Northwest Construction Co., 148 Wash. 594, 269 P. 809.
I therefore dissent.
FULLERTON and BEALS, JJ., concur with TOLMAN, J. *Page 525